Citation Nr: 0032712	
Decision Date: 12/15/00    Archive Date: 12/28/00	

DOCKET NO.  99-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office Committee 
on Waivers and Compromises (RO) in St. Petersburg, Florida, 
that held that while fraud, misrepresentation, and bad faith 
were not shown it would not be against equity and good 
conscience to recover the overpayment of VA improved 
disability pension benefits in the calculated amount of 
$3,052.  A July 1999 RO decision continued to deny waiver of 
recovery of the overpayment on the basis that waiver could 
not be granted because of the veteran's bad faith.


FINDINGS OF FACT

1.  The veteran's failure to notify VA of his spouses earned 
income was not done with knowledge of the likely consequences 
that he would be awarded a greater benefit than which he was 
entitled to or with the willful intent to mislead VA as to 
his wife's employment status and income.

2.  There was fault on the part of both the veteran and VA, 
the veteran did not change his position to his detriment in 
reliance on VA pension, failure to make restitution would not 
result in unfair gain to him, and recovery of the overpayment 
would result in undue hardship and defeat the purpose of the 
benefit.  


CONCLUSION OF LAW

Bad faith, misrepresentation, and fraud are not shown and 
recovery of the overpayment would be against the principles 
of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1995 the veteran submitted his formal claim for 
improved disability pension benefits.  On that claim he 
indicated that he was married and that he had been married 
since 1989.  He reported that for the 12-month periods, both 
preceding and following the date of his application, that he 
and his spouse had zero wages.  A June 1995 RO decision found 
that the veteran was permanently and totally disabled for 
nonservice-connected pension purposes.  He was notified of 
that action by official letter dated July 17, 1995.  That 
letter informed him that the veteran's Social Security had 
been considered in calculating his award and that he was 
being paid at a monthly rate for a veteran with no 
dependents.  

In August 1995 the veteran submitted additional documentation 
concerning his spouse, indicating that he was married.  A 
September 1995 letter informed him that he was receiving 
benefits as a married veteran.  

By official letter, dated in April 1997, the veteran was 
informed of a proposal to reduce his monthly benefit based 
upon Social Security entitlement.  By official letter, dated 
in June 1997, the veteran was informed that his monthly 
benefit had been reduced based upon his receipt of Social 
Security income.  This letter also informed him that his 
award was based upon zero income from his spouse and that his 
rate of VA pension depended on his total family income which 
included his income from any dependents.  He was informed 
that VA must adjust his payments whenever his income changed 
and that he should immediately notify VA if income was 
received from any source other than that shown in the letter.

In November 1997 the VA received a income verification from 
the veteran's spouse's employer indicating that the veteran's 
spouse was employed part time and had received wages of 
$5,612.03 in 1995, $8,507.36 in 1996, and was projected to 
receive wages of $8,804.61 in 1997.  In September 1998 the 
veteran was informed that his award was being terminated, 
effective May 1, 1995, the date of its inception, based upon 
annual countable income that exceeded the maximum annual 
income limitation.  This resulted in creation of the 
overpayment in the calculated amount of $3,052.

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  
38 U.S.C.A. § 5302.  Bad faith "generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).  In order to 
establish misrepresentation, the VA must show that there was 
a willful misrepresentation of a material fact or the willful 
failure to disclose a material fact with the intent of 
obtaining or retaining, or assisting an individual to obtain 
eligibility for VA benefits.  In order to determine whether 
misrepresentation exists, VA must prove a willful intent on 
the part of the debtor.  The burden of proof lies solely with 
VA.  38 C.F.R. §§ 1.962(b), 1.965(b)(1).  

When the veteran filed his claim in April 1995 he indicated 
that his spouse had zero income from wages for the prior 12 
months and expected to have zero income from wages for the 
upcoming 12 months.  The November 1997 income verification 
from the spouse's employer reflects that she worked part time 
in 1995 and received wages of $5,612.03.  She continued to 
work part time in 1996 and 1997, earning approximately $3,000 
more in each of those years.  There is no evidence in the 
record indicating that the spouse was working at the time of 
the veteran's April 1995 application.  The $3,000 
differentiation between the spouse's wages in 1995 and the 
two subsequent years could be construed as indicating that 
she was not working for part of the 1995 calendar year.  With 
consideration that there is no evidence of record indicating 
that spouse was working at the time the veteran filed his 
claim in April 1995, and no evidence of record indicating 
that the veteran was aware that she would begin working that 
year, and evidence of record that may be construed to 
indicate that the appellant did not work part time for the 
entire 1995 calendar year, a preponderance of the evidence 
supports a finding that when the veteran completed his April 
1995 application, it was completed accurately to reflect that 
his spouse had zero wages for the 12 months prior to him 
submitting the claim.  In the absence of any evidence 
indicating that he was aware, at the time he completed the 
application in April 1995, that his spouse would begin 
working in the following 12 months, there is no support for a 
finding that he acted in bad faith or undertook a willful 
misrepresentation in indicating that he believed she would 
have zero wages for the 12 months following his completion of 
the application.

The July 1995 award letter to the veteran informed him that 
his pension award was based solely on his Social Security 
benefits and that his pension rate was based on a veteran 
with no dependents.  After the veteran sought clarification 
in August 1995, a September 1995 letter informed him that he 
was receiving benefits as a married veteran.  However, the 
first notification to the veteran that he must report any 
change in his spouse's income was given at the time of the 
June 1997 notification to the veteran of a reduction in his 
benefits.  Although the veteran did not, following the June 
1997 notification, provide information concerning his 
spouse's earned income, it was less than one year thereafter, 
that he was notified of the proposal to terminate his pension 
effective May 1, 1995.  

On the basis of the above analysis, the evidence supports a 
finding that the veteran did not commit fraud, act in bad 
faith, or undertake a willful misrepresentation or willful 
failure to disclose a material fact, with respect to his 
spouse's earned income, at the time he submitted his claim in 
April 1995.  Further, there is no evidence of record that he 
was advised of the requirement that he report any change in 
his spouse's income prior to the June 1997 notification.  
Therefore, the evidence of record supports a finding that the 
veteran did not act in bad faith, commit fraud, or undertake 
a willful misrepresentation of a material fact or willful 
failure to disclose a material fact prior to the June 1997 
notification.  Although, following the June 1997 
notification, the veteran did not promptly report a change 
with respect to his spouse's income, he did not affirmatively 
report that she was not in receipt of income.  The veteran 
has asserted that he was unaware that he was required to 
report his spouse's wages.  With consideration that he had 
been in receipt of pension for approximately two years prior 
to the June 1997 notification, during which time the record 
does not indicate that he received any notification that he 
should report his spouse's income or any change in that 
income, the Board concludes that the evidence is in equipoise 
with respect to whether or not the veteran's failure to 
promptly act following the June 1997 notification rises to 
the level of constituting misrepresentation or bad faith.  In 
resolving all doubt in the veteran's behalf, the Board 
concludes that he did not act in bad faith or willfully fail 
to disclose a material fact with the intent of obtaining or 
retaining eligibility for VA benefits.  Therefore, the 
veteran has not made a misrepresentation, committed fraud, or 
had bad faith, regarding not reporting spousal income, 
related to his receipt of VA improved disability pension 
benefits.  38 U.S.C.A. § 5302.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all inclusive.  The 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, where collection of the debt would 
cause the debtor undue financial hardship by depriving him of 
basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).  

As set forth above, when the veteran was initially awarded 
improved disability pension benefits he was not advised that 
he must immediately report any change in his spouse's income.  
Therefore, there is some fault on the part of VA in failing 
to inform the veteran that he should immediately report any 
change in his spouse's income.  However, subsequent to the 
June 1997 notification to the veteran regarding the 
requirement that he promptly report any change in his 
spouse's income he did not make such a report.  Therefore, 
there is also some fault on the part of the veteran in 
creating the overpayment.

At the time the veteran filed his April 1995 claim he 
indicated that he and his spouse's total net worth was $900.  
In an October 1998 financial status report he indicates that 
he and his spouse's total net worth, exclusive of their 
primary residence, consists of approximately $230 in cash and 
$2,750 in two vehicles.  The financial status report also 
reflects that their income consists of the veteran's Social 
Security of $869.80 and his spouse's salary of $1,056, for a 
combined monthly income of approximately $1,700.  Monthly 
expenses include $181.98 for mortgage, $260 for food, $170 
for utilities and heat, $51 for telephone, $50 for automobile 
insurance, $40 for clothing and personal hygiene items, $10 
for subscriptions, $15 for miscellaneous medical expenses, 
$61.32 for home maintenance and insurance, an equity loan of 
$200, and other monthly bills of approximately $610 for a 
monthly total of approximately $1,650.  Much of the $610 
monthly expense was related to medical care.  

When the veteran submitted his notice of disagreement in May 
1999 he indicated that although his financial status report 
had reflected a monthly positive cash flow of approximately 
$65 many of the expenses listed were medical expenses and 
were subject to variation.  He noted that his wife had 
recently required surgery and the approximate $65 positive 
monthly cash flow was not an ongoing amount of money.  He 
attached copies of recent medical bills.  A review of these 
medical bills, exclusive of a bill from a private medical 
center totaling $24,423 and showing a $6,094 credit from 
insurance payments with the remaining balance of $18,329, 
reflects that the veteran and his spouse received medical 
bills totaling approximately $4,500 during the period from 
January to April 1999.  

Although the veteran's October 1998 financial status report 
reflects that there was a positive monthly case flow of 
approximately $65, the additional evidence submitted by the 
veteran  in May 1999 indicates the ongoing incurrence of 
medical expense items as well as additional substantial 
medical expenses.  For example the veteran's October 1998 
financial status report indicates an expectation of monthly 
contract debt, consisting mainly of medical expenses, in the 
approximate amount of $610.  The reported expenses submitted 
by the veteran for the period of January to April 1999, 
exclusive of the $18,000 hospital bill, would require 
expenditure of approximately $1,100 per month to meet.  
Therefore, the Board concludes that a preponderance of the 
evidence supports a finding that the veteran's monthly 
expenses exceed his monthly income, although, as indicated by 
the veteran, he may not pay those expenses in total because 
he does not have sufficient resources.  Further, the Board 
concludes that a preponderance of the evidence supports a 
finding that the referred to monthly expenses are for 
provision of the basic necessities of life, including health 
care.  Therefore, requiring repayment in monthly installments 
would deprive the veteran and his spouse of basic necessities 
of life and would defeat the purpose for which pension 
benefits were intended.  

While there is no indication that the veteran has changed his 
position to his detriment in reliance upon the receipt of VA 
pension, failure to make restitution would not result in 
unfair gain to the veteran because it does not appear that he 
has accumulated resources during his receipt of pension or 
that the pension was used to provide for other than the basic 
necessities of life.  When all the factors are considered as 
set forth in the above analysis, there is an equipoise in the 
evidence with respect to whether or not recovery of the debt 
in question would be against equity and good conscience.  In 
resolving all doubt in the veteran's behalf, recovery of the 
debt in the calculated amount of $3,052 would be against 
equity and good conscience.


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits is granted.


		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

 

